  Case 3:16-cv-00513-L Document 145 Filed 12/07/18                 Page 1 of 1 PageID 6365
                               United States District Court
                                NORTHERN DISTRICT OF TEXAS
                              1100 COMMERCE STREET, RM. 1528
                                    DALLAS, TEXAS 75242



   CHAMBERS OF
SIDNEY A. FITZWATER
   SENIOR JUDGE
    (214) 753-2333




                                       December 7, 2018


Ms. Karen Mitchell
Clerk of Court
United States District Court
1100 Commerce Street, Rm. 1452
Dallas, Texas 75242

       Re:     Civil Action No. 3:16-CV-0513-D, Three Expo Events LLC v. City of Dallas,
               Texas, et al.

Dear Ms. Mitchell:

       Because I have taken senior status, I request that this case be reassigned to a judge who is

accepting the assignment of Dallas Division civil cases.

                                             Respectfully,




                                             Sidney A. Fitzwater
                                             Senior Judge
